DAVISON, Justice.
This is an appeal by the Tulsa County Assessor from a judgment of the District Court of Tulsa County, fixing the valuation, for ad valorem tax purposes for the years 1953, 1954 and 1955, of a certain building in the City of Tulsa, known as the Stanolind Building which was owned, operated and occupied by the Stanolind Building Corporation. The protest and subsequent proceedings as to the assessment for each of said years constituted a separate matter on appeal but all three were consolidated in the district court over the objection of the assessor. The parties will be referred to as “assessor” and “protestant.”
The value placed upon the lot upon which the building stood was fixed for taxation at .$236,250 for each of said years and no question was raised with regard to it. This litigation is concerned with the assessed valuation of the building which was fixed by the assessor at $959,580 for the years 1953 .and 1954 and at $1,126,960 for the year 1955. The judgment of the trial court from which this appeal was taken fixed said values at $772,650 for said years.
Except for minor differences in the evidence, this case is identical as to issues and questions of law, to Appeal of National Bank of Tulsa, Old., 312 P.2d 495. The syllabi and the opinion therein are hereby adopted as the syllabi and opinion herein.
The judgment of the trial court is affirmed.
CORN, V. C. J., and HALLEY, WILLIAMS, JACKSON and CARLILE, JJ., concur.
BLACKBIRD, J., concurs by reason of the rule of Stare Decisis.
WELCH, C. J., and JOHNSON, J., dissent.